CUNNINGHAM, J.,
concurring:
I concur with Justice Venters’ well-written opinion, except for one small but important distinction. The opinion correctly points out that KRE 615 — the separation-of-witnesses rule — has its roots in the pre-bifurcated days of criminal trial practice. That was when guilt and sentencing were heard by the jury in one continuous proceeding. As Justice Venters also correctly points out, the application of KRE 615 to the sentencing stage today may well be “outmoded.” To provide trial courts clear direction on this issue, I simply say that KRE 615 does not apply to the sentencing stage of criminal trials, except in extreme cases where the trial court, in its discretion, believes fairness demands it. The opinion, as written, still gives the trial judges the authority to bar family members from testifying at the sentencing stage if they remained in the courtroom and observed the guilt phase in the trial of their loved one. It would also still allow judges to bar victims or their families from testifying on victim impact or otherwise at the sentencing stage if they were in the courtroom during the guilt stage. I would eliminate this possibility with one clean sweep of the judicial pen of this Court.
ABRAMSON, J., joins this concurring opinion.